DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (U.S. PGPub No. 2013/0278858).
Regarding claim 1, Hashimoto teaches a color filter substrate (Fig 2; para 0025 line 1), comprising: a color filter base (12) comprising an active area (the area where liquid crystal 18 is located) and a frame area (the area where the sealant 22 begins and to the left of the sealant) disposed beside the active area; and a black matrix layer (30) disposed on the color filter base and positioned in the active area and a portion of the frame area (Fig 2); wherein an edge of the frame area of the color filter base (the end portion of substrate 12) is provided with a groove (Figs 2 and 4, 36), and the black matrix layer (Fig 2, 30) and the edge of the frame area of the 
Regarding claim 2, Hashimoto teaches wherein a length of the groove is less than 0.7 mm (para 0027). 
Regarding claim 3, Hashimoto teaches wherein a length of the frame area of the color filter base is equal to 0.7 mm (Fig 2; para 0027).
Regarding claim 4, Hashimoto teaches wherein the edge of the frame area of the color filter base is aligned with a laser cutting line (para 0032). 
Regarding claim 5, Hashimoto teaches wherein the black matrix layer and the laser cutting line are spaced apart from each other by the groove (Fig 5, para 0032).
Regarding claim 6, Hashimoto teaches a color filter substrate (Fig 2; para 0025 line 1), comprising: a color filter base (12) comprising an active area (the area where liquid crystal 18 is located) and a frame area (the area where the sealant 22 begins and to the left of the sealant) disposed beside the active area; and a black matrix layer (30) disposed on the color filter base and positioned in the active area and a portion of the frame area (Fig 2); wherein an edge of the frame area of the color filter base (the end portion of substrate 12) is provided with a groove (Figs 2 and 4, 36), and the black matrix layer (Fig 2, 30) and the edge of the frame area of the color filter base (the end portion of substrate 12) are spaced apart from each other by the groove (36; para 0027).
Regarding claim 7, Hashimoto teaches wherein the black matrix layer is disposed next to the groove (Figs 2 and 4, 30, 36; para 0027).
Regarding claim 8, Hashimoto teaches wherein a length of the groove is less than 0.7 mm (para 0027).

Regarding claim 10, Hashimoto teaches wherein a length of the frame area of the color filter base is equal to 0.7 mm (Fig 2; para 0027).
Regarding claim 11, Hashimoto teaches wherein the edge of the frame area of the color filter base is aligned with a laser cutting line (para 0032). 
Regarding claim 12, Hashimoto teaches wherein the black matrix layer and the laser cutting line are spaced apart from each other by the groove (Fig 5, para 0032).
Regarding claim 13, Hashimoto teaches a display device (Fig 2, 10), comprising: a color filter substrate (12; para 0025 line 1); a thin film transistor substrate (14; para 0025 lines 1-5) disposed opposite to the color filter substrate; and a liquid crystal layer (18) disposed between the color filter substrate and the thin film transistor substrate; wherein the color filter substrate (Fig 2; para 0025 line 1), comprises: a color filter base (12) comprising an active area (the area where liquid crystal 18 is located) and a frame area (the area where the sealant 22 begins and to the left of the sealant) disposed beside the active area; and a black matrix layer (30) disposed on the color filter base and positioned in the active area and a portion of the frame area (Fig 2); wherein an edge of the frame area of the color filter base (the end portion of substrate 12) is provided with a groove (Figs 2 and 4, 36), and the black matrix layer (Fig 2, 30) and the edge of the frame area of the color filter base (the end portion of substrate 12) are spaced apart from each other by the groove (36; para 0027).
Regarding claim 14, Hashimoto teaches a protective layer (28), a first polyimide layer (the substrate between 28 and 20), and a spacer layer (20) sequentially disposed on the color filter base (12). 
Regarding claim 15, Hashimoto teaches a gate driver on array (GOA) circuit, a planarization layer, and a second polyimide layer sequentially disposed on the thin film transistor substrate (para 0025). 

Regarding claim 17, Hashimoto teaches wherein a length of the groove is less than 0.7 mm (para 0027).
Regarding claim 18, Hashimoto teaches wherein a thickness of the black matrix layer (Fig 2, 30) is equal to a thickness of the groove (36; the y direction thickness).
Regarding claim 19, Hashimoto teaches wherein a length of the frame area of the color filter base is equal to 0.7 mm (Fig 2; para 0027).
Regarding claim 20, Hashimoto teaches wherein the edge of the frame area of the color filter base is aligned with a laser cutting line (Fig 5, para 0032), and the black matrix layer and the laser cutting line are spaced apart from each other by the groove (Fig 5, para 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/6/2021